81 So. 3d 614 (2012)
NEMA PROPERTY INVESTMENTS, INC., and Patricia Dillard, Appellants,
v.
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for Long Beach Mortgage Trust 2006-4, Appellee.
No. 3D11-194.
District Court of Appeal of Florida, Third District.
March 7, 2012.
Garry W. Johnson and Bruce K. Herman, Fort Lauderdale, for appellants.
Greenberg Traurig and Michele L. Stocker, Fort Lauderdale and Kimberly S. Mello and Thomas A. Burns, Tampa, for appellee.
Before ROTHENBERG, SALTER, and EMAS, JJ.
PER CURIAM.
Affirmed. Beaulieu v. JPMorgan Chase Bank, Nat'l Ass'n, 80 So. 3d 365 (Fla. 4th DCA 2012); Curbelo v. Ullman, 571 So. 2d 443, 444 (Fla.1990).